     Case 3:20-mj-01029-AHG Document 12 Filed 03/13/20 PageID.64 Page 1 of 2




1     ROBERT S. BREWER, JR.
      United States Attorney
2     ALEXANDRA F. FOSTER
      Assistant U.S. Attorney
3     Washington, D.C. Bar No. 470096
      Office of the U.S. Attorney
4     880 Front Street, Room 6293
      San Diego, CA 92101
5     Tel: (619) 546-6735
      Email: Alexandra.Foster@usdoj.gov
6     Attorneys for Plaintiff
      United States of America
7
                               UNITED STATES DISTRICT COURT
8
                             SOUTHERN DISTRICT OF CALIFORNIA
9
       UNITED STATES OF AMERICA                          Case No. 20MJ1029-AHG
10
                           Plaintiff,                    NOTICE OF APPEARANCE
11
             v.
12
       KIRILL VICTOROVICH FIRSOV,
13
                           Defendant.
14
15
      TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:
16
            I, the undersigned attorney, enter my appearance as lead counsel for the
17
      United States in the above-captioned case. I certify that I am admitted to practice in this
18
      court or authorized to practice under CivLR 83.3.c.3-4.
19
            The following government attorneys (who are admitted to practice in this court or
20
      authorized to practice under CivLR 83.3.c.3-4) are also associated with this case, should
21
      be listed as lead counsel for CM/ECF purposes, and should receive all Notices of
22
      Electronic Filings relating to activity in this case:
23
                   Name
24
                   None.
25
26
27
28
     Case 3:20-mj-01029-AHG Document 12 Filed 03/13/20 PageID.65 Page 2 of 2




1           Effective this date, the following attorneys are no longer associated with this case
2     and should not receive any further Notices of Electronic Filings relating to activity in
3     this case (if the generic “U.S. Attorney CR” is still listed as active in this case in
4     CM/ECF, please terminate this association):
5                 Name
6                 None.
7           Please feel free to call me if you have any questions about this notice.
8
9           DATED: March 13, 2020.
                                                    ROBERT S. BREWER, JR.
10                                                  United States Attorney
11                                                  s/ Alexandra F. Foster
                                                    ALEXANDRA F. FOSTER
12                                                  Assistant U.S. Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
